Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 objected to because of the following informalities:  Claim 14 is listed twice, once as a dependent claim depending from Claim 9 and once as an independent claim.  There is no Claim 13 listed and it appears as though the dependent Claim 14 was intended to be listed as Claim 13 and will be examined as such. The claim will be identified as “Claim 14 (13)” Appropriate correction is required.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14 (13), drawn to the arrangement of engine components in a utility vehicle, classified in B60K5/04.
II. Claims 14-20, drawn to the mounting arrangement of transmissions in a utility vehicle, classified in B60K17/342.
During a telephone conversation with Jess Van Dalen on 27 Jan. 2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Allowable Subject Matter
Claims 2-5 and 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the features of the claimed invention described in Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the exhaust extends over at least a portion the transmission as required by Claim 2.
Although the prior art discloses all the features of the claimed invention described in Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the exhaust of the transmission is configured to pass air over at least a portion of the exhaust of the engine as required by Claim 3.
Claims 4 and 5 depend from Claim 3.
Although the prior art discloses all the features of the claimed invention described in Claim 9, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the turbocharger being positioned between the exhaust manifold and the muffler and rearward of the engine as required by Claim 10.
Claim 11 depends from Claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 and 14 (13) is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugteren (10,300,786) in view of Fischer (10,946,736).
Consider Claim 1, Nugteren discloses a utility vehicle, comprising: a frame (10); a body (18) supported by the frame; a seating area (20) supported by the frame; front (6) and rear (8) ground engaging members (4) supporting the frame and the body; and a powertrain (70) drivingly coupled to the front and rear ground engaging members (C16, L 34-39), the powertrain comprising a transmission (74, 76) and an engine (72), an intake (320), and an exhaust (360), wherein the intake is positioned longitudinally forward of the engine and the exhaust is positioned longitudinally rearward of the engine (Fig. 15) but does not disclose the engine having at least three cylinders.
Fischer teaches that it is known to provide an engine having three cylinders in a utility vehicle (C1, L15-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an engine with three cylinders in order to increase the power of the vehicle.
Consider Claim 7, Nugteren, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the transmission 
Consider Claim 8, Nugteren, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the at least three (as modified by Fischer) cylinders are aligned from a first side of the utility vehicle of a second side of the vehicle along in a direction perpendicular to a longitudinal axis of the utility vehicle (crankshaft 84 is transverse to mate with transmission).
Consider Claim 9, Nugteren discloses a utility vehicle, comprising: a frame (10); a body (18) supported by the frame; a seating area (20) supported by the frame; front (6) and rear (8) ground engaging members (4) supporting the frame and the body; and a powertrain (70) drivingly coupled to the front and rear ground engaging members (C16, L 34-39), the powertrain comprising a transmission (74, 76) and an engine (72), an intake (320), and an exhaust (360), wherein the intake (320) is positioned between the seating area (20) and the engine (72), the engine (72) is positioned between the intake (320) and the exhaust (360), and the exhaust (360) is positioned between the engine (72) and a rear of the utility vehicle but does not disclose the engine having at least three cylinders.
Fischer teaches that it is known to provide an engine having three cylinders in a utility vehicle (C1, L15-17).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an engine with three cylinders in order to increase the power of the vehicle.
Consider Claim 14 (13), Nugteren, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the intake (320), the engine (72), and the exhaust (360) are positioned rearward of the seating area.
Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nugteren (10,300,786) in view of Fischer (10,946,736) and further in view of Nomura (JP 2007-83864).
Consider Claim 6, Nugteren, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the intake of the engine includes an intake manifold (472) but does not disclose the intake manifold being positioned behind the seating area and forward of the engine.
Nomura discloses an intake manifold (between 16 and 30) being positioned behind the seating area (6) and forward of the engine (30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugteren by further locating the intake manifold behind the seating area and forward of the engine in on order to improve intake stability.
Consider Claim 12, Nugteren, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the intake includes an intake manifold (472) but does not disclose the intake manifold being positioned rearward of the seating area and forward of the engine.
Nomura discloses an intake manifold (between 16 and 30) being positioned behind the seating area (6) and forward of the engine (30).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Nugteren by further locating the intake manifold behind the seating area and forward of the engine in on order to improve intake stability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618